SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the _____ day of August, 2010 (the “Effective Date”), by and between DOCUMENT
CAPTURE TECHNOLOGIES, INC., a Delaware corporation (“Company”), and NCR
CORPORATION, a Maryland corporation (“Investor”).
 
WITNESSETH:
 
WHEREAS, Company proposes to issue and sell to Investor, and Investor proposes
to acquire from Company, 3,861,004 shares of Company’s common stock, par value
$0.001 per share (the “Shares”), at a price per Share of $1.036, for a total
purchase price of $4,000,000 (the “Purchase Price”);
 
NOW, THEREFORE, for and in consideration of the mutual covenants, agreements and
warranties herein contained, the parties hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATION
 
1.1         Certain Definitions.  For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:
 
“Affiliate” means, as to any Person, (a) any Subsidiary of such Person, and
(b) any other Person which, directly or indirectly, controls, is controlled by,
or is under common control with, such Person and includes, in the case of a
Person other than an individual, each officer, director, general partner or
member of such Person, and each Person who is the beneficial owner of 5% or more
of such Person’s outstanding stock having ordinary voting power of such
Person.  For the purposes of this definition, “control” means the possession of
the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Business” means the business of Company and its Subsidiaries, including the
design, development, manufacture and sale of compact page-fed scanners and other
document capture technology products and solutions to governmental agencies,
corporations and other enterprises (including original equipment manufacturers,
private label brands, value added resellers and small office-home office),
professional practices and other consumers, for, among other things, bank note
and check verification (remote capture deposit), document and information
management, identification card scanners, passport security scanners, business
card readers, barcode scanning and optical mark readers used in lottery
terminals.
 
“Business Day” means any day other than a weekend day or any other day on which
commercial banks in the State of New York are authorized or required to close.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations adopted thereunder.
 
“Common Stock” means the common stock, par value $0.001 per share, of Company.
 

 
-1-

--------------------------------------------------------------------------------

 

“Company Benefit Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including each “multiemployer plan” within the meaning of
Section 3(37) of ERISA and each other stock purchase, stock option, restricted
stock, severance, retention, employment, consulting, change-of-control, bonus,
incentive (equity-based or otherwise), deferred compensation, welfare benefit,
fringe benefit and other benefit plan, agreement, program, policy, commitment or
other arrangement, whether or not subject to ERISA, in each case sponsored,
maintained or contributed to, or required to be sponsored, maintained or
contributed to, by Company or any of its Subsidiaries or with respect to which
Company or any of its Subsidiaries has any liability.
 
“Company Necessary Intellectual Property” means licenses, information,
materials, processes, technology, and Intellectual Property and proprietary
rights necessary to conduct the Business as conducted as of the Effective Date
and as proposed to be conducted as of the Effective Date.
 
“Company Owned Intellectual Property” means all Intellectual Property owned by
Company as of the Effective Date.
 
“Company Option Plans” means, collectively, the Company’s 2002 Amended and
Restated Stock Option Plan, 2006 Stock Option Plan, 2009 Stock Option Plan and
2010 Stock Option Plan.
 
“Contract” means any contract, agreement, license, note, bond, mortgage,
indenture, commitment, lease or other instrument or obligation, whether written
or oral.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” means accounting principles generally accepted in the United States of
America.
 
“Governmental Authority” means any federal, state, local or foreign government
or governmental regulatory body of any nature (including, without limitation,
the SEC and any self-regulatory authority, such as Nasdaq or the New York Stock
Exchange) and any of their respective subdivisions, agencies, instrumentalities,
authorities, courts or tribunals, and the officials and representatives of any
of them.
 
“Intellectual Property” means patents, patent applications, trade names,
trademarks, service marks, trademark and service mark applications, domain
names, copyrights, trade secrets, mask works, and any other intellectual
property.
 
“Investor Rights Agreement” means that certain Investor Rights Agreement, of
even date herewith, between Company and Investor, the form of which is attached
hereto as Exhibit A.
 
“Law” means any federal, state, local or foreign law, ordinance, order, rule,
regulation, bulletin, ruling, guideline, enforcement policy, license or permit,
including both statutory and judge-made (common) law, and any order, writ,
judgment, award, injunction, or decree of any court or arbitrator or any
Governmental Authority of the United States of America, any state or political
subdivision thereof or any foreign Governmental Authority.
 
“Material Adverse Effect” means a material adverse effect on the business,
financial condition, operations or prospects of the business of Company and its
Subsidiaries taken as a whole or on the ability of Company to timely consummate
the transactions contemplated hereby, except to the extent that any such
material adverse effect results or arises directly from one or more of the
following:  (a) changes in general United States or world economic or business
conditions that do not disproportionately affect Company as compared to
Company’s competitors; (b) the announcement of this Agreement or the pendency of
the transactions contemplated hereby; (c) acts of terrorism, war or other
military conflict, earthquake, fire, storm, flood or other acts of God; (d) any
fees or expenses incurred in connection with the transactions contemplated by
this Agreement; and (e) changes in applicable Laws or GAAP.
 

 
-2-

--------------------------------------------------------------------------------

 
 
“Material Contract” means any Contract of Company or any of its
Subsidiaries:  (a) that is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K promulgated under the Securities Act) to be
performed in full or in part after the date of this Agreement; (b) that
constitutes a contract or commitment relating to material indebtedness of
Company or its Subsidiaries for borrowed money; (c) with any customer of Company
or any of its Subsidiaries (including OEM, distribution and reseller agreements)
under which Company and its Subsidiaries received gross revenues in excess of
$150,000 for goods and services sold during fiscal year 2009, or under which
Company reasonably expects to receive gross revenues in excess of $500,000 for
goods and services sold by Company or its Subsidiaries during fiscal year 2010;
(d) under which Company reasonably expects to pay, or be obligated to pay, in
excess of $25,000 in licensing, royalty or similar fees during fiscal year 2010;
(e) with vendors and suppliers to the Business (including suppliers of parts
used or incorporated in the products of Company and its Subsidiaries) under
which Company and its Subsidiaries paid in excess of $100,000 during fiscal year
2009, or under which Company and its Subsidiaries reasonably expect to pay in
excess of $100,000 during fiscal year 2010; (f) with Syscan Imaging Limited or
any of its Affiliates (including Shenzen Syscan Tech), including any Contracts
relating to the manufacture of products marketed or sold by Company and its
Subsidiaries; or (g) that contains any provision that would prohibit or
materially restrict the ability of Company or any of its Subsidiaries to operate
in any geographical area or compete or operate in any line of business.
 
“Material Permits” means those Permits that are necessary to the continued
conduct of the Business in all material respects.
 
“Option” means the option to purchase up to an additional $4,000,000 of Common
Stock granted by Company to Investor under Article 4 of the Investor Rights
Agreement.
 
“Option Shares” means the shares of Common Stock issuable upon exercise, in
whole or in part, of the Option.
 
“Permits” means any licenses, permits, certificates, approvals, exemptions,
franchises, registrations, variances, accreditations or authorizations issued by
any Governmental Authority.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust, or
unincorporated association, or any Governmental Authority, officer, department,
commission, board, bureau or instrumentality thereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities” means, collectively, the Shares, the Option and the Option Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means any Person of which (a) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by Company or (b) Company is entitled, directly or indirectly, to
appoint a majority of the board of directors, board of managers or comparable
body of such Person.

 
-3-

--------------------------------------------------------------------------------

 
 
“Syscan” means Syscan, Inc., a California corporation and wholly-owned
subsidiary of Company.
 
“Tax” means any foreign, federal, state, local or other income, profits, margin
gross receipts, franchise, sales, use, goods and services, occupation,
employment, unemployment (whether denominated an unemployment tax, compensation
or insurance) property (real, personal, or intangible), business license,
privilege, excise or other tax, assessment, fee or governmental charge,
including amounts relating to abandoned, dormant or escheated property (and
including all interest, penalties, collection fees and similar charges in
relation to any of the foregoing).
 
1.2         Interpretation.
 
(a)           In this Agreement, unless a clear contrary intention appears, the
singular number includes the plural number and vice versa; reference to any
gender includes each other gender; reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
“hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof; “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; “or” is used in the inclusive sense of “and/or”; with
respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.
 
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
 
ARTICLE 2
 
PURCHASE AND SALE OF SHARES
 
2.1         Purchase and Sale.  Upon the basis of the representations and
warranties and subject to the other terms and conditions set forth herein, on
the Effective Date, Company shall issue and sell to Investor, and Investor shall
accept and purchase from Company, the Shares.
 
2.2         Closing, Payment and Delivery.  The closing of the purchase and sale
of the Shares (the “Closing”) will take place on the Effective Date at the
offices of Womble Carlyle Sandridge & Rice, PLLC, 271 17th Street, NW, Suite
2400 Atlanta, GA 30363-1017, upon confirmation that the conditions to Company’s
and Investor’s obligations to effect the Closing have been satisfied or
waived.  At the Closing, payment of the Purchase Price for the Shares shall be
made to the Company by Federal Funds wire transfer against delivery to Investor
of a certificate representing the Shares.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Except as set forth in the disclosure letter delivered by Company to Investor
prior to the execution of this Agreement (the “Company Disclosure Letter”),
Company hereby represents and warrants to Investor as follows:

 
-4-

--------------------------------------------------------------------------------

 
 
3.1         Organization.  Company and each of its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, and has the necessary corporate power and
authority to own its properties and conduct its business as currently
conducted.  Company and each of its Subsidiaries is duly qualified to do
business and in good standing as a foreign corporation in each state or other
jurisdiction in which it conducts business.  Company has provided Investor with
a complete list of each state or other jurisdiction where Company and each of
its Subsidiaries is qualified to do business, which constitute all of the states
and jurisdictions in which the ownership of property or the conduct of business
by Company and/or its Subsidiaries requires such qualification.  The operations
now being conducted by Company and its Subsidiaries are not now and have never
been conducted by Company or any of its Subsidiaries under any other name.
 
3.2         Authority.  Company has all requisite power and authority to enter
into, and to perform its obligations and consummate the transactions
contemplated under, this Agreement and any and all agreements, documents and
instruments contemplated hereby or thereby (collectively, the
“Transaction Documents”).  On or prior to the Effective Date, the execution and
delivery of, and the performance of the transactions contemplated by, this
Agreement and the other Transaction Documents have been duly authorized by all
necessary corporate action on the part of the Company (including, if necessary,
by a majority of the non-interested members of Company’s board of directors),
and no other corporate action, proceeding or approval, including, without
limitation, the vote of any holders of any outstanding class or series of
capital stock of Company, is required on the part of Company to authorize, or to
consummate the transactions contemplated by, this Agreement or any of the other
Transaction Documents.
 
3.3         Enforceability.  This Agreement and each other Transaction Document
has been validly executed and delivered by Company and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
will constitute a valid and binding obligation of Company enforceable in
accordance with its terms, subject to the effect, if any, of (a) applicable
bankruptcy and other similar Laws affecting the rights of creditors generally
and (b) rules of Law governing specific performance, injunctive relief and other
equitable remedies.
 
3.4         Capitalization.
 
(a)           As of the Effective Date, the authorized capital stock of Company
consists of (i) 50,000,000 shares of authorized Common Stock, of which
19,406,270 shares are issued and outstanding, and (ii) 2,000,000 shares of
preferred stock, par value $0.001 per share, which includes 60,000 shares
designated as Series A Preferred Stock, of which no shares are issued and
outstanding, and 30,000 shares designated as Series B Preferred Stock, of which
no shares are issued and outstanding.  Except as set forth in the immediately
preceding sentence, no shares of capital stock or other securities of Company
are issued, reserved for issuance (except as set forth in Section 3.4(b) below)
or outstanding.  Company has provided Investor with a true, correct and complete
list of the holders of record (including each such holder’s address of record
and number of shares held of record) dated as of the most recent practicable
date prior to the Effective Date.  All outstanding shares of Common Stock are
duly authorized, validly issued, fully paid and non-assessable and not subject
to preemptive rights created by statute, the certificate of incorporation or the
bylaws of Company or any agreement to which Company is a party or by which it is
bound.  All outstanding shares of Common Stock have been issued in compliance
with the Securities Act, other applicable Laws, including state Blue Sky laws,
and any preemptive right or right of first refusal.

 
-5-

--------------------------------------------------------------------------------

 

(b)           Company has reserved 17,075,000 shares of Common Stock for
issuance pursuant to the Company Option Plans, of which, on the Effective Date,
13,894,498 shares are subject to outstanding, unexercised options, 1,421,667
shares remain available for future grant and 1,758,835 shares have been issued
pursuant to the exercise of options issued under the Company Option Plans
(1,750,000 shares issued and 8,835 cancelled as a result of cashless
exercises).  Company has provided Investor with a true, complete and correct
list of each outstanding option to acquire Common Stock under the Company Option
Plans, and each outstanding warrant to acquire Common Stock, which list sets
forth, for each such outstanding option or warrant, the name of the Company
Option Plan under which it was issued (if applicable), the name of the holder
thereof, the number of shares of Common Stock subject thereto, the exercise
price of such option or warrant, the vesting schedule for such option or
warrant, the date of expiration of such option or warrant, and whether the
exercisability of such option or warrant will be accelerated by reason of the
transactions contemplated by the Transaction Documents.  Except for the options
and warrants set forth on such list, there are no options, warrants, calls,
rights, commitments or agreements of any character, written or oral, to which
Company is a party or by which it is bound obligating Company to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any shares of the capital stock of Company or obligating Company to
grant, extend, accelerate the vesting of, change the price of, otherwise amend
or enter into any such option, warrant, call, right, commitment or
agreement.  There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or other equity-based compensation awards or
similar rights (whether payable in cash or otherwise) with respect to Company,
nor is there a commitment to issue any such award or right.  Except as
contemplated hereby, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting stock of Company.
 
(c)           Company has provided Investor with true, correct and complete
capitalization tables as of the time immediately prior to the Closing and as of
the time immediately following the Closing and purchase of the Shares by
Investor, in each case, on both a then-outstanding and on a fully-diluted,
as-converted basis.
 
3.5         No Registration Required; Valid Issuance.
 
(a)           Assuming the accuracy of the representations and warranties of
Investor contained in Article 4 hereof and its compliance with its agreements
set forth therein, it is not necessary in connection with the offer, sale and
delivery of the Shares to Investor pursuant to this Agreement or the
transactions contemplated by this Agreement or any of the other Transaction
Documents to register any of the Securities under the Securities Act.  Neither
Company nor any Affiliate of Company has directly, or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Securities Act), which sale, offer,
solicitation or negotiation is or will be integrated with the offer and sale of
the Shares in a manner that would require the registration under the Securities
Act of the Shares.
 
(b)           The Shares, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration provided for herein, will be duly
and validly issued, fully paid and nonassessable, and will be issued free of any
preemptive or similar rights.
 
(c)           The Option Shares have been duly authorized and validly reserved
for issuance upon exercise of the Option, and, upon exercise of the Option in
accordance with the terms of the Investor Rights Agreement, will be issued free
of any preemptive or similar rights.  Company has reserved a sufficient number
of shares of Common Stock to permit the exercise, in full, of the Option
(assuming all conditions to such exercise have been satisfied).  The Option
Shares, when issued upon exercise of the Option in accordance with the terms of
the Investor Rights Agreement, will be duly and validly issued and fully paid
and nonassessable.

 
-6-

--------------------------------------------------------------------------------

 

3.6         Subsidiaries.  Other than Syscan, Company does not have and has
never had any subsidiaries or affiliated companies, and does not otherwise own
and has never otherwise owned any shares of capital stock or any interest in, or
control, directly or indirectly, any other corporation, partnership,
association, joint venture or other business entity or have any ongoing
obligation to purchase any shares of capital stock or make any investment or
capital contribution with respect thereto; nor is Company responsible in any way
for any similar obligation with respect to any other entity.  The authorized
capital stock of Syscan consists of 10,000 shares of common stock, no par value
per share, all issued and outstanding shares of which are owned, beneficially
and of record, by Company.  All outstanding shares of the capital stock of
Syscan are duly authorized, validly issued, fully paid and non-assessable and
not subject to preemptive rights created by statute, their respective charter
documents or any agreement of which Company or Syscan is a party or by which it
is bound.  All outstanding shares of capital stock of Syscan have been issued in
compliance with the Securities Act, other applicable Laws, including state Blue
Sky laws, and any preemptive right or right of first refusal. There are no
options, warrants, rights, commitments or agreements of any character, written
or oral, to which any Subsidiary is a party or by which any Subsidiary is bound
obligating such Subsidiary to issue, deliver, sell, or cause to be issued,
delivered, sold, any shares of the capital stock of such Subsidiary.
 
3.7         SEC Filings and Certain Securities Matters.
 
(a)           Company has timely filed or furnished all forms, statements,
certifications, reports and documents required to be filed with, or furnished
to, the SEC pursuant to the Exchange Act since December 31, 2008 (the forms,
statements, reports and documents filed or furnished with the SEC since December
31, 2008, including any exhibits and amendments thereto, the
“Company SEC Documents”).  Each of the Company SEC Documents, at the time of its
filing or furnishing (except as and to the extent such Company SEC Document has
been modified or superseded in any subsequent Company SEC Document filed with,
or furnished to, the SEC prior to the date of this Agreement), complied with the
applicable requirements of each of the Exchange Act and the Securities Act.  As
of their respective dates, except as and to the extent modified or superseded in
any subsequent Company SEC Document filed or furnished with the SEC prior to the
date of this Agreement, the Company SEC Documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.  To Company’s knowledge,
as of the date of this Agreement, none of the Company SEC Documents is the
subject of ongoing SEC review, outstanding SEC investigation or outstanding SEC
comment.
 
(b)           Company and each of its Subsidiaries maintain disclosure controls
and procedures as required by Rule 13a-15 under the Exchange Act.  These
disclosure controls and procedures were designed to ensure that (i) material
information required to be disclosed by Company in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC and (ii) all
such information is accumulated and communicated to Company’s management as
appropriate to allow timely decisions regarding disclosure and to make the
certifications of the principal executive officer and principal financial
officer of Company required under the Exchange Act with respect to such reports.
 
(c)           Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Since December 31, 2008, there has been (x) no
material weakness in Company’s internal control over financial reporting
(whether or not remediated) and (y) no change in Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, Company’s internal control over financial reporting.

 
-7-

--------------------------------------------------------------------------------

 
 
(d)           There is and has been no failure on the part of Company or any of
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith applicable to Company or any of its
directors or officers, including Section 402 related to loans and Sections 302
and 906 related to certifications.
 
(e)           Company is not, and is not an Affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(f)           Company has not received notice from the OTC, any stock exchange,
market or trading facility on which the Common Stock is or has been listed (or
on which it has been quoted) to the effect that Company is not in compliance
with the listing or maintenance requirements of such exchange, market or trading
facility.  Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(g)           There are no contracts, agreements or understandings between
Company and any Person granting such Person the right to require Company to file
a registration statement under the Securities Act with respect to any securities
of Company.
 
3.8         Financial Reports.
 
(a)           Each of the consolidated balance sheets, statements of income,
changes in stockholders’ equity and cash flows of Company and its Subsidiaries
included in or incorporated by reference into the Company SEC Documents
(including any related notes and schedules) (collectively, the
“Financial Statements”) (i) fairly presents the consolidated financial position
of Company and its Subsidiaries as of the date of each such balance sheet, and
the results of operations and cash flows of Company and its Subsidiaries, as the
case may be, for the periods set forth in each such consolidated statement of
income, changes in stockholders’ equity and cash flows (subject, in the case of
unaudited statements, to the absence of notes and normal year-end audit
adjustments), and (ii) has in each case been prepared (A) in accordance with
GAAP consistently applied during the periods involved, except as may be noted
therein or in the notes thereto, and (B) in accordance with the requirements of
Regulation S-X, as promulgated by the SEC.
 
(b)           Hein & Associates LLP, whose report on the consolidated financial
statements of Company and its Subsidiaries is included in Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009, are independent
registered public accountants as required by the Exchange Act and by the rules
of the Public Company Accounting Oversight Board.
 
3.9         No Undisclosed Liabilities.  Other than liabilities or obligations
incurred (a) in the conduct of the Business since March 31, 2010 in the ordinary
course and consistent with past practice, or (b) in connection with the
execution of this Agreement and the performance of the transactions contemplated
hereby, Company and its Subsidiaries do not have any liability, indebtedness,
obligation, expense, claim, deficiency, guaranty or endorsement of any type,
whether accrued, absolute, contingent, matured, unmatured or other (whether or
not required to be reflected in financial statements in accordance with GAAP)
which is not provided for in the amounts reflected on, or reserved against, in
Company’s consolidated balance sheet as of March 31, 2010 (or the notes thereto)
included in the Financial Statements.  Neither Company nor any of its
Subsidiaries are directly or indirectly liable upon or with respect to (by
discount, repurchase agreements or otherwise), or obliged in any other way to
provide funds in respect of, or to guarantee or assume, any debt, obligation or
dividend of any Person, except endorsements in the ordinary course of business
consistent with past practice in connection with the deposit, in banks or other
financial institutions, of items for collection.

 
-8-

--------------------------------------------------------------------------------

 
 
3.10       Books and Records.
 
(a)           Company has delivered to Investor (i) true, correct and complete
copies of the certificates of incorporation and bylaws or comparable
organizational documents of Company and each of its Subsidiaries, in each case
as amended and in effect on the Effective Date, including all amendments
thereto, and (ii) a true, correct and complete list of the current directors and
officers of the Company and each of its Subsidiaries.
 
(b)           The minute books of Company and each of its Subsidiaries
previously made available to Investor contain true, correct and complete records
of all meetings and accurately reflect all other corporate action of the
stockholders and board of directors (including committees thereof) of Company
and its Subsidiaries.  The stock certificate books and stock transfer ledgers of
Company and its Subsidiaries previously made available to Investor are true,
correct and complete.
 
(c)           The books of account and other financial records of Company and
its Subsidiaries fairly and accurately provide the basis for the financial
position and results of operations set forth in the Financial Statements.
 
3.11       No Material Adverse Effect.  Since March 31, 2010, there has not
occurred a Material Adverse Effect and Company and its Subsidiaries have
operated their business only in the ordinary course of business consistent with
past practice.
 
3.12       No Conflict or Default.  None of the execution, delivery and
performance of this Agreement and each other Transaction Document, the
compliance with its and their respective provisions by Company, the issuance and
sale of the Shares to Investor, the grant of the Option to Investor, or the
issuance of the Option Shares will:  (a) result in any violation, or the breach
of, constitute a default, give rise to any right of modification, termination,
cancellation or acceleration under, or result in the creation or imposition of a
lien or encumbrance under any agreement, indenture, mortgage, or other
instrument to which Company or any of its Subsidiaries or any of their
properties or assets (whether tangible or intangible) is a party or, as the case
may be, subject; (b) contravene or conflict with, or result in any violation or
breach of, any Permit of Company or any of its Subsidiaries; (c) violate any
applicable Laws; or (d) conflict with, or result in, the breach of any of the
terms of the certificate of incorporation, bylaws, or other charter documents of
Company or any of its Subsidiaries.  The consummation of the transactions
contemplated by this Agreement and each other Transaction Document will not
require the consent of any Person with respect to the rights, licenses,
franchises, leases, contracts or agreements of Company.
 
3.13       Required Filings and Approvals.  No action, consent, approval, order,
notice to, or authorization of, or registration, declaration or filing with, any
Governmental Authority or other third party is required to be obtained or made
by Company in connection with the execution, delivery, and performance of this
Agreement or any other Transaction Document, or the consummation by Company of
the transactions contemplated hereby and thereby, and the fulfillment of and
compliance with the terms and conditions hereof and thereof.

 
-9-

--------------------------------------------------------------------------------

 
 
3.14       Compliance with Laws and Permits.
 
(a)           The Business has been and is being conducted in compliance in all
material respects with all Laws, and Company has not received from any
Governmental Authority any written or oral notice of any violation or alleged
violation of any Law.
 
(b)           The Material Permits constitute all of the licenses, permits,
provider numbers, certificates, approvals, exemptions, franchises,
registrations, variances, accreditations or authorizations of any Governmental
Authority used or required for the operation of the Business in all material
respects.  The Material Permits are valid and in full force and effect and there
are no pending or, to Company’s knowledge, threatened proceedings which could
reasonably be expected to result in the termination, revocation, limitation or
impairment of any of such Permits.  No violations have been recorded in respect
of any of the Material Permits.  True, correct and complete copies of all
Material Permits have been provided to Investor.
 
3.15       Legal Proceedings.  There is no claim, litigation, suit, action,
arbitration, proceeding, or investigation, nor has Company received notice of
any claim or investigation pending or, to Company’s knowledge, threatened
against, relating to, or involving Company, any of its Subsidiaries, the
Business, or their assets before any Governmental Authority.  To Company’s
knowledge, there does not exist any reasonable ground or basis for any claim,
litigation, suit, action, arbitration, proceeding, or investigation by any third
party against, relating to, or involving Company, any of its Subsidiaries, the
Business, or their assets before any Governmental Authority.  None of Company,
any of its Subsidiaries, the Business, or their assets is subject to any
judgment, decree, injunction, rule, or order of any Governmental Authority or
arbitration panel.
 
3.16       Tax Matters.
 
(a)           Company has timely filed and delivered all Tax returns,
certificates, forms, estimates and reports (collectively “Returns”) required to
be filed by it and all such Returns are true, complete and correct in all
material respects or necessary to sustain the tax position adopted by Company
therein.
 
(b)           Company has paid all Taxes imposed upon, or claimed to be owed by,
Company or any of its Subsidiaries, or in respect of the Business or their
assets, which are in any case due and payable or claimed by any taxing authority
to be due and payable, except such Taxes, if any, which are being contested in
good faith, through periods ending on or before the Effective Date, and there
are no Tax liens on Company, any of its Subsidiaries or any of their
assets.  Company and its Subsidiaries have provided for any Taxes that are not
yet due and payable for all taxable periods on the most recent financial
statements contained in the Company SEC Documents to the extent required by GAAP
or in the case of foreign entities, in accordance with generally applicable
accounting principles in the relevant jurisdiction.
 
(c)           Company has not contacted, and has not been contacted by, a
Governmental Authority relating to, and has no knowledge of, any alleged Tax
deficiency, audit, assessment, examination, investigation, possible assertion of
nexus, voluntary disclosure, offer in compromise or similar Tax inquiry, in each
case relating to Company or any of its Subsidiaries, or to the Business or their
assets, which has not been fully and finally resolved prior to the Effective
Date.
 
(d)           Company has not engaged in any “reportable transaction” or similar
tax shelter or income shifting measure under the Tax Laws.

 
-10-

--------------------------------------------------------------------------------

 
 
(e)           Neither Company nor any of its Subsidiaries is a party to any Tax
sharing or similar Tax agreement (other than an agreement exclusively between or
among Company and its Subsidiaries) pursuant to which it will have any
obligation to make any payments on account of Taxes after the Effective
Date.  Neither Company nor any of its Subsidiaries has any liability as a result
of being or having been, before the Effective Date, a member of an affiliated,
consolidated, combined or unitary group, or as a result of a Tax sharing, Tax
indemnity or Tax allocation agreement.
 
3.17       Intellectual Property.
 
(a)           Company has furnished Investor with a true, correct, and complete
list of all Company Owned Intellectual Property, but in the case of copyrights,
only registered copyrights, and in the case of trade secrets, only material
trade secrets.  Company has, through ownership, license or other agreement
sufficient legal rights to all Company Necessary Intellectual Property,
including to conduct the Business as conducted as of the Effective Date and as
proposed to be conducted as of the Effective Date without any conflict with, or
infringement of, the rights of any other Person.  The Company Owned Intellectual
Property is owned by Company free and clear of all liens, encumbrances, or
payments of any kind.  Company has taken reasonably appropriate measures to
protect the Company Owned Intellectual Property, any Company Necessary
Intellectual Property which it is required to protect, and the confidential and
proprietary nature of the same.  Company has not breached any agreement or
license associated with any Company Necessary Intellectual Property, and no such
breach has been claimed by any Person.
 
(b)           No product or service made, marketed, provided, or sold (or
proposed to be made, marketed, provided, or sold) by Company (including, without
limitation, products that include or services that relate to Company’s “G5” or
“Gen 5” controller, as well as such controller itself) violates or will violate
any license, or infringes or will infringe, any Intellectual Property rights of
any other Person, other than any such violations or infringements that are both
unknown to Company and have not had and could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  Company has
not received any communications (whether written or oral) alleging that Company
has violated or, by conducting the Business, would violate any Intellectual
Property rights of any other Person.
 
(c)           Other than commercially available non-exclusive end-user object
code software license agreements, there are no outstanding options, licenses,
agreements, claims, encumbrances, or shared ownership interests of any kind
relating to the Company Owned Intellectual Property, nor is Company bound by or
a party to any options, licenses, or agreements of any kind with respect to any
Intellectual Property of any other Person.
 
(d)           Company has obtained and possesses valid licenses to use all of
the software programs present on the computers and other software-enabled
electronic devices that it owns or leases or that it has otherwise provided to
its employees for their use in connection with the Business.  Company has not
embedded any open source, copyleft, or community source code in any of its
products generally available or in development, including, but not limited, to
any libraries or code licensed under any General Public License, Lesser General
Public License, or similar license arrangement.
 
(e)           Each employee and consultant of Company has assigned to Company
all inventions and intellectual property rights he or she may have had or owned
that resulted from activities engaged in by him or her while employed by Company
and related to the Business or his or her activities associated with the
Business, including those related to the Business as conducted as of the
Effective Date and as proposed to be conducted as of the Effective Date, and
Company does not use, nor will it be necessary for Company to use, any
inventions of any of Company’s employees or consultants (or Persons it currently
intends to hire) made prior to their employment by Company.

 
-11-

--------------------------------------------------------------------------------

 
 
3.18       Material Contracts.  Company has provided to Investor a true, correct
and complete copy of each Material Contract, as well as each other Contract of
Company or any of its Subsidiaries that is otherwise material to Company and its
Subsidiaries, taken as a whole.  Each Material Contract is valid and binding on
Company and each of its Subsidiaries that is a party thereto, as applicable, and
in full force and effect.  Company and each of its Subsidiaries has performed
all obligations required to be performed by it to date under each Material
Contract, except where such noncompliance would not be material to the Company
and its Subsidiaries, taken as a whole.  Neither Company nor any of its
Subsidiaries knows of, or has received written notice of, the existence of any
event or condition which constitutes, or, after notice or lapse of time or both,
will constitute, a default on the part of Company or any of its Subsidiaries
under any such Material Contract.
 
3.19       Employees; Employee Benefits.
 
(a)           Company has provided or made available to Investor true, complete
and correct copies of each material Company Benefit Plan.  Each Company Benefit
Plan has been maintained and administered at all times in material compliance
with its terms and all applicable Laws.  All contributions required by
applicable Law to have been made by Company or its Subsidiaries as of the
Effective Date with respect to each Company Benefit Plan in respect of current
or prior plan years have been made or such contributions have been accrued in
accordance with GAAP.
 
(b)           Neither the execution and delivery by Company of this Agreement or
any other Transaction Document, nor the consummation by Company of the
transactions contemplated hereby and thereby (alone or in combination with any
other event) would:  (i) result in any payment becoming due, or increase the
amount of any compensation or benefits due, to any current or former employee of
Company or its Subsidiaries or with respect to any Company Benefit Plan;
(ii) increase any benefits otherwise payable under any Company Benefit Plan;
(iii) result in the acceleration of the time of payment or vesting of any such
compensation or benefits; (iv) trigger the funding of any compensation or
benefits due to any current or former employee of Company or its Subsidiaries;
(v) result in any “excess parachute payment” within the meaning of Section 280G
of the Code pursuant to any Company Benefit Plan or other plan or agreement as
in effect on the date of this Agreement; or (vi) trigger the ability of any
employee of Company to terminate his or her employment for “good reason” in
connection therewith.
 
(c)           There are no complaints, charges or claims against Company or any
of its Subsidiaries pending or, to knowledge of Company, threatened that are
reasonably likely to be brought or filed, with any Governmental Authority based
on, arising out of, in connection with or otherwise relating to the employment
or services, termination of employment of services, or failure to employ or
retain any individual.  Each of Company and its Subsidiaries is in compliance in
all material respects with all applicable Laws relating to the employment of
labor.
 
(d)           Neither Company nor any of its Subsidiaries is a party to or bound
by any union contract or collective bargaining agreement, or has experienced any
strike, grievance or any arbitration proceeding, claim of unfair labor practices
filed or threatened to be filed or any other material labor difficulty.

 
-12-

--------------------------------------------------------------------------------

 

3.20       Title to Assets and Real Property.  Company and its Subsidiaries have
good and marketable title to all personal property owned by them that is
material to the Business, in each case free and clear of all liens and
encumbrances, except for such liens and encumbrances and as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by Company and its Subsidiaries.  Neither
Company nor its Subsidiaries own, nor have they in the past owned, any real
property.  Any real property and facilities held under lease by Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which Company and its Subsidiaries are in compliance and do not interfere with
the use made and proposed to be made of such property and buildings by Company
and its Subsidiaries.  Company’s use of such property and buildings is in
compliance with all applicable Laws concerning health and human safety and all
zoning regulations.
 
3.21       Environmental, Health & Safety Compliance.  Neither the conduct nor
operation of the Business violates any Law or common law concerning public
health and safety, environmental, worker health and safety, product safety and
electronic waste takeback, and pollution or protection of the environment
(“Environmental, Health, and Safety Requirements”), except for any such
violation of law that has not had and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Company has not
received any notice stating that the operation or condition of any real property
presently leased or operated by Company or its Subsidiaries in connection with
their business is in violation of any Environmental, Health, and Safety
Requirements.
 
3.22       Reserves for Warranty and Service Obligations.  Adequate reserves
consistent with the claims experience of Company for expenses to be incurred by
Company or its Subsidiaries (a) as a result of any express warranty or guaranty
as to goods sold, leased or licensed or services provided by Company or any of
its Subsidiaries prior to the Closing, or (b) for any service agreement entered
into or future services sold by Company or any of its Subsidiaries prior to the
Closing, are reflected on the Financial Statements.
 
3.23       Interested Party Transactions.  Except for employment Contracts
entered into in the ordinary course of business consistent with past practice or
filed or incorporated by reference as an exhibit to a Company SEC Document,
Company is not party to any agreement or arrangement under which it has any
existing or future liabilities required to be reported by Company pursuant to
Item 404 of Regulation S-K promulgated by the SEC.
 
3.24       Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement, Company will be solvent, able to
pay its indebtedness as it matures and will have capital sufficient to carry on
its business and any other business in which it is about to engage.  This
Agreement is being executed and delivered by Company to Investor in good faith
and in exchange for fair, equivalent consideration.  Company does not intend to
nor does management believe Company will incur debts beyond its ability to pay
them as they mature.  Company does not contemplate filing a petition in
bankruptcy or for an arrangement or reorganization under the bankruptcy laws or
any similar law of any jurisdiction now or hereafter in effect relating to
Company nor does Company have any knowledge of any threatened bankruptcy or
insolvency proceedings against Company.
 
3.25       No Shell Company.  Company is not, nor at any time during the 12
months preceding the Effective Date has Company been, a “shell company,” as such
term is defined in paragraph (i)(1)(i) of Rule 144 of the Securities Act or Rule
12b-2 of the Exchange Act, the effect of which would prevent Investor from
selling the Securities without restriction pursuant to Rule 144.
 
3.26       No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by
Company to arise, between Company and the accountants and lawyers formerly or
presently engaged by Company, and Company is current with respect to any fees
owed to its accountants and lawyers which could affect Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 
-13-

--------------------------------------------------------------------------------

 
 
3.27       Takeover Statutes; No Rights Agreement; No Appraisal Rights.
 
(a)           Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination or other similar anti-takeover provision under Company’s
certificate of incorporation or the laws of Delaware or any other jurisdiction
that is, or is reasonably likely to become, applicable to Company as a result of
the transactions contemplated by this Agreement.
 
(b)           Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock
upon a change in control of Company.
 
(c)           No stockholder of Company will, as a result of the execution and
delivery by Company of this Agreement or any other Transaction Document, or the
consummation by Company of the transactions contemplated hereby and thereby
(alone or in combination with any other event), become entitled to exercise or
assert dissenters’ rights, appraisal rights or similar rights under the Laws of
any jurisdiction, including, without limitation, the Laws of the State of
Delaware.
 
3.28       Insurance Coverage.  Company maintains policies of fire, liability
and other forms of insurance covering the Business and the real property,
leasehold property and assets of Company and its Subsidiaries, in amounts and
against such losses and risks as are, to Company’s knowledge, generally
maintained for comparable businesses.  Company has provided Investor with copies
of certificates of insurance evidencing all such policies.
 
3.29       No Brokers’ Fees.  Neither Company nor any Subsidiary of Company has
any liability or obligation to pay any fees or commissions to any broker, finder
or agent with respect to the transactions contemplated by this Agreement.
 
3.30       Accuracy of Representations and Warranties.  Company has made
available to Investor all of the materials reasonably available to Company that
Investor has requested for deciding whether to acquire the Shares.  None of
these materials, and none of the representations and warranties of Company made
in this Agreement or in any of the other Transaction Documents, contains any
untrue statement of a material fact, and none of the representations and
warranties of Company made in this Agreement or any of the other Transaction
Documents omits a material fact necessary in order to make the statements of
fact made herein or therein not misleading.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
Except as set forth in the disclosure letter delivered by Investor to Company
prior to the execution of this Agreement (the “Investor Disclosure Letter”),
Investor hereby represents and warrants to Company as follows:
 
4.1         Organization.  Investor is duly organized, validly existing and in
good standing under the Laws of the State of Maryland, and has the necessary
corporate power and authority to own its properties and conduct its business as
currently conducted.
 
4.2         Authority.  Investor has all requisite power and authority to enter
into, and to perform its obligations and consummate the transactions
contemplated under, this Agreement and the other Transaction Documents.  On or
prior to the Effective Date, the execution and delivery of, and the performance
of the transactions contemplated by, this Agreement and the other Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Investor, and no other corporate action, proceeding or approval is
required on the part of Investor to authorize, or to consummate the transactions
contemplated by, this Agreement or any of the other Transaction Documents.

 
-14-

--------------------------------------------------------------------------------

 
 
4.3         Enforceability.  This Agreement and each other Transaction Document
has been validly executed and delivered by Investor and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
will constitute a valid and binding obligation of Investor enforceable in
accordance with its terms, subject to the effect, if any, of (a) applicable
bankruptcy and other similar Laws affecting the rights of creditors generally
and (b) rules of Law governing specific performance, injunctive relief and other
equitable remedies.
 
4.4         Investment Intent.  Investor is acquiring the Shares as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling the Shares; provided, however, that nothing contained
herein shall be deemed a representation or warranty by Investor to hold the
Shares for any period of time.  Investor is acquiring the Shares hereunder in
the ordinary course of its business.  Investor does not have any agreement or
understanding, directly or indirectly, with any Person to sell the Shares.
 
4.5         Accredited Investor Status.  Investor is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.
 
4.6         Investment Experience.  Investor has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment.
 
4.7         Ability to Bear Risk of Investment.  Investor is able to bear the
economic risk of an investment in the Shares and, at the present time, is able
to afford a complete loss of such investment.
 
4.8         Access to Information.  Investor acknowledges that it has been
afforded:  (a) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of Company concerning the terms
and conditions of the offer and sale of the Shares and the merits and risks of
investing in the Shares; (b) access to information about Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (c) the
opportunity to obtain such additional information which Company possesses or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  Neither such
inquiries nor any other investigation conducted by or on behalf of Investor or
its representatives or counsel shall modify, amend or affect Investor’s right to
rely on the truth, accuracy and completeness of Company’s representations and
warranties contained in the Transaction Documents.
 
4.9         No General Solicitation.  Investor is not purchasing the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4.10       Reliance.  Investor understands and acknowledges that (a) the Shares
are being offered and sold to it without registration under the Securities Act
in a private placement that is exempt from the registration provisions of the
Securities Act and (b) the availability of such exemption depends in part on,
and Company will rely upon the accuracy and truthfulness of, the foregoing
representations and Investor hereby consents to such reliance.

 
-15-

--------------------------------------------------------------------------------

 
 
4.11       No Brokers’ Fees.  Investor has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
 
4.12       No Other Representations or Warranties.  Company acknowledges and
agrees that Investor makes no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article 4.
 
ARTICLE 5
 
OTHER AGREEMENTS OF THE PARTIES
 
5.1         Transfer Restrictions.  The Shares may only be disposed of pursuant
to an effective registration statement under the Securities Act, to an
Affiliate, to Company or pursuant to an available exemption from or in a
transaction not subject to the registration requirements of the Securities Act,
and in compliance with any applicable federal and state securities Laws.  Until
such time as the Shares can be freely transferred in a public sale without
registration under the Securities Act, in connection with any transfer of any
such securities, other than pursuant to an effective registration statement, to
an Affiliate or to Company, an opinion of counsel will be required to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act.  Any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights of Investor under
this Agreement and the other Transaction Documents.
 
5.2         Reservation of Shares.  Company shall at all times maintain a
reserve of shares of Common Stock sufficient to permit the exercise, in full, of
the Option.  If on any date Company would be, if a notice of exercise were to be
delivered on such date in connection with the Option, precluded from issuing the
number of Option Shares, as applicable, as would then be issuable upon the
exercise in full of the Option (the “Current Required Minimum”), due to the
unavailability of a sufficient number of authorized but unissued or reserved
shares of Common Stock, then the board of directors of Company shall promptly
prepare and mail to the stockholders of Company proxy materials requesting
authorization to amend Company’s certificate of incorporation to increase the
number of shares of Common Stock which Company is authorized to issue to at
least such number of shares as reasonably requested by Investor in order to
provide for such number of authorized and unissued shares of Common Stock to
enable Company to comply with its issuance and reservation of shares obligations
as set forth in this Agreement and the Investor Rights Agreement (it being
understood that the sum of (a) the number of shares of Common Stock then
outstanding plus all shares of Common Stock issuable upon exercise of all
outstanding options, warrants and convertible instruments, and (b) the Current
Required Minimum, shall be a reasonable number for these purposes).  In
connection therewith, the board of directors of Company shall (x) adopt proper
resolutions authorizing such increase, (y) recommend to and otherwise use its
best efforts to promptly and duly obtain stockholder approval to carry out such
resolutions (and hold a special meeting of the stockholders no later than the
earlier to occur of the 60th day after delivery of the proxy materials relating
to such meeting and the 90th day after request by Investor to issue the number
of Option Shares, as applicable, in accordance with the terms hereof) and
(z) within five Business Days of obtaining such stockholder authorization, file
an appropriate amendment to Company’s certificate of incorporation to evidence
such increase.
 
5.3         Exercise Procedures.  The form of Notice of Exercise included in the
Investor Rights Agreement sets forth the totality of the procedures required of
Investor in order to exercise the Option (assuming, as applicable, that the
conditions for exercise of the Option, as set forth in the Investor Rights
Agreement, have been satisfied).  No additional legal opinion, other information
or instructions shall be required of Investor to exercise the Option.  Company
shall honor the exercise of the Option, and shall deliver the Option Shares, in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 
-16-

--------------------------------------------------------------------------------

 
 
5.4         Certain Securities Law Disclosures; Publicity.
 
(a)           Company shall file with the SEC a Current Report on Form 8-K
disclosing the transactions contemplated hereby within four Business Days after
the Closing Date, and timely file with the SEC a Form D promulgated under the
Securities Act.  Company shall, no less than two Business Days prior to the
filing of any such disclosure, provide a copy thereof to Investor for its review
and comment.
 
(b)           Company and Investor shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby and neither party shall issue any such press
release or otherwise make any such public statement without the prior written
consent of the other, except if such disclosure is required by Law or stock
market or trading facility regulation, in which such case the disclosing party
shall promptly provide the other party with prior notice of such public
statement and an opportunity to review and comment thereon.
 
5.5         Use of Proceeds.  Company may use the net proceeds from the sale of
the Shares hereunder to support the Company’s operations and the marketing and
promotion of its products, for product tooling and engineering, research and
development and strategic investments and transactions, and to otherwise fund
working capital for the Company’s operations, and shall not be used for any
other purposes.
 
5.6         No Integration.  Company shall not, and shall use its best efforts
to ensure that, no Affiliate of Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to Investor.
 
5.7         Shareholder Rights Plan.  No claim will be made or enforced by
Company or any other Person that Investor is an “acquiring person” under any
shareholders rights plan or similar plan or arrangement hereafter adopted by
Company, or that Investor could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving any of the Securities under the
Transaction Documents.
 
5.8         Board Membership.  As of the Closing, Company shall increase the
size of its board of directors to enable it to appoint one additional member of
such board of directors in accordance with the terms of the Voting Agreement.
 
5.9         Amendment to Strategic Supplier Master Procurement
Agreement.  Company and Investor shall negotiate in good faith to cause their
existing Strategic Supplier Master Procurement Agreement to be amended, which
amendment shall be in form reasonably satisfactory to each of Company and
Investor (the “Amendment”).
 
5.10       Affiliate and Related Party Transactions.  Until such date as
Investor no longer holds at least 5% of the Shares acquired by Investor on the
date hereof, except for (a) employment Contracts, (b) grants or issuances of
shares of Common Stock or options, warrants or rights therefor to employees,
officers or directors pursuant to incentive agreements, stock purchase or stock
option plans, stock bonuses or stock awards that are approved by the Company
board of directors, and (c) Contracts with Shenzhen Syscan Technology (or its
successor) for the development, production, manufacture and shipment of
products, in each case entered into in the ordinary course of business
consistent with past practice, Company shall not, without the prior written
consent of Investor, enter into any agreement or arrangement with any Affiliate
of Company, any director or executive officer of Company, or that would
otherwise be required to be reported by Company pursuant to Item 404 of
Regulation S-K promulgated by the SEC.

 
-17-

--------------------------------------------------------------------------------

 
 
5.11       Expenses.  Except as otherwise set forth in this Agreement or the
other Transaction Documents, the parties hereto shall pay all of their own
expenses relating to the transactions contemplated by this Agreement, including,
the fees and expenses of their own agents, representatives, financial
consultants, accountants and counsel.
 
5.12       Further Assurances.  Company and Investor agree to cooperate
reasonably with each other and with their respective authorized representatives
in connection with any steps required to be taken as part of their respective
obligations under this Agreement and the other Transaction Documents, and
shall:  (a) furnish upon request to each other such further information;
(b) execute and deliver to each other such other documents; and (c) do such
other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the other Transaction
Documents, and the transactions contemplated hereby and thereby.
 
5.13       Additional Debt; Share Issuances.  Company hereby agrees that, during
the twelve month period beginning on the Effective Date, it shall not, as long
as Investor holds at least 5% of the Shares acquired by Investor on the
Effective Date:
 
(a)           amend, modify or otherwise change any of the terms, covenants or
other provisions of that certain Loan and Security Agreement, dated as of
September 2, 2009, by and between Bridge Bank and Company, as amended as of
March 10, 2010 (as further amended and restated the “Loan Agreement”) in such a
manner as would cause such terms, covenants or other provisions to be materially
different from those set forth in the Loan Agreement as of the Effective Date;
 
(b)           increase, or cause to be increased, the total principal amount
available to Company under the Loan Agreement (as such may be renewed, extended,
refinanced, amended, restated, supplemented or modified) to an amount greater
than $2,000,000; or
 
(c)           issue, grant or sell any shares of capital stock, or any warrants,
options or other rights to purchase or acquire shares of capital stock, or any
securities convertible into shares of capital stock, other than:  (i) shares of
Common Stock (or options, warrants or rights therefor) granted or issued
hereafter to employees, officers, directors, contractors, consultants or
advisers to, Company or any subsidiary pursuant to incentive agreements, stock
purchase or stock option plans, stock bonuses or awards, warrants, contracts or
other arrangements that are approved by the Company board of directors;
(ii) shares of Common Stock (or options, warrants or rights therefor) issued or
issuable to parties that are providing Company with equipment leases, real
property leases, loans, credit lines or similar transactions, under
arrangements, in each case, approved by the Company board of directors;
(iii) shares of capital stock issued pursuant to the acquisition of another
corporation or entity by Company pursuant to a consolidation, merger, purchase
of all or substantially all of the assets, or other reorganization in which
Company acquires, in a single transaction or series of related transactions, all
or substantially all of the assets of such other corporation or entity or more
than 50% of the voting power of such other corporation or entity or more than
50% of the equity ownership of such other entity; provided that such transaction
or series of transactions has been approved by the Company board of directors;
and provided, further, that such other corporation or entity is not an Affiliate
of Company or “controlled” (as such term is used in the definition of
“Affiliate” herein) directly or indirectly by one or more officers, directors or
employees of Company; (iv) shares of Common Stock issuable upon exercise of any
options, warrants or rights to purchase any securities of Company outstanding as
of the date hereof; or (v) shares of capital stock (or options, warrants or
rights therefor) issued by reason of a stock split or subdivision or capital
reorganization.

 
-18-

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
CONDITIONS TO CLOSING
 
6.1         Conditions of Investor’s Obligations.  The obligations of Investor
hereunder, including the obligation to effect payment of the Purchase Price for
the Shares, are subject to the satisfaction or waiver in writing (where
permissible) of the following conditions:
 
(a)           The representations and warranties of Company set forth in this
Agreement shall be true and correct as of the Effective Date of this Agreement
and Company shall have performed all obligations required to be performed by it
under this Agreement prior to the Closing.
 
(b)           Investor shall have received an executed certificate of the
Secretary of Company as to (i) the approval of the execution and delivery of
this Agreement, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, (ii) the corporate status of
Company, and (iii) the incumbency and true signatures of the officers of Company
who executed this Agreement or will execute any other Transaction Document
contemplated hereby on behalf of Company.
 
(c)           Investor shall have received (i) a copy, certified by the
Secretary of State of the State of Delaware on the Effective Date, of the
Certificate of Incorporation of Company and all amendments thereto, and (ii) a
certificate, dated the Effective Date, of the Secretary of State of the State of
Delaware regarding Company’s corporate status.
 
(d)           All registrations, filings, applications, notices, transfers,
consents, approvals, orders, qualifications and waivers necessary in order for
Company to consummate the transactions contemplated by this Agreement and the
other Transaction Documents, including the consent and approval of Bridge Bank,
National Association, shall have been made or obtained by Company, in form and
substance reasonably satisfactory to Investor and its counsel, and delivered to
Investor.
 
(e)           Investor shall have received the Investor Rights Agreement, duly
executed by Company, in the form attached hereto as Exhibit A.
 
(f)           Investor shall have received the Voting Agreement, duly executed
by Company and the stockholders of Company whose names are set forth on the
signature pages thereto, in the form attached hereto as Exhibit B.
 
(g)           Investor shall have received the Amendment, duly executed by
Company.
 
(h)           Investor shall have received an opinion of Richardson & Patel,
LLP, counsel for Company, addressed to Investor, and dated the Effective Date,
in form and substance satisfactory to Investor.
 
(i)           Investor shall have received written waivers, in a form reasonably
satisfactory to Investor, from each officer, director or other employee of
Company who is party to an agreement or other arrangement under which the
transactions contemplated hereby would be deemed to constitute a
“change-in-control” or would otherwise result in the acceleration or vesting of
any option, warrant or other right, or the obligation of Company to make any
change-in-control or related payment.

 
-19-

--------------------------------------------------------------------------------

 
 
(j)           Company shall have obtained all necessary permits and
qualifications, if any, or secured an exemption therefrom, required by any state
or country prior to the offer and sale of the Shares.
 
(k)           On the Effective Date, the sale and issuance of the Shares, the
Option and the Option Shares issuable upon exercise of the Option, shall be
legally permitted by all laws and regulations to which Investor and Company are
subject.
 
(l)           Investor shall have received all other documents, instruments and
certificates in connection with the transactions contemplated by this Agreement
and the other Transaction Documents as Investor may reasonably request in form
and substance reasonably satisfactory to Investor and its counsel.
 
6.2         Conditions of Company’s Obligations.  The obligations of Company
hereunder, including the obligation to execute and deliver the Shares, are
subject to the satisfaction or waiver in writing (where permissible) of the
following conditions:
 
(a)           The representations and warranties of Investor set forth in this
Agreement shall be true and correct as of the Effective Date of this Agreement
and Investor shall have performed all obligations required to be performed by it
under this Agreement prior to the Closing.
 
(b)           Company shall have received the Investor Rights Agreement, duly
executed by Investor, in the form attached hereto as Exhibit A.
 
(c)           Company shall have received the Voting Agreement, duly executed by
Investor, in the form attached hereto as Exhibit B.
 
(d)           Company shall have received the Amendment, duly executed by
Investor.
 
ARTICLE 7
 
INDEMNIFICATION
 
7.1         Indemnification.  Investor (including its officers, directors,
employees, affiliates, agents, successors and assigns (each, an
“Indemnified Party”)) shall be indemnified, defended and held harmless by
Company and its Subsidiaries for any and all liabilities, losses, damages,
claims, costs and expenses, interest, awards, judgments and penalties
(including, without limitation, reasonable attorneys’ fees and expenses)
suffered or incurred by them (hereinafter a “Loss”), arising out of or resulting
from the breach of any representation, warranty, agreement or covenant made by
Company contained in this Agreement or any of the other Transaction Documents.

 
-20-

--------------------------------------------------------------------------------

 

7.2         Indemnification Procedure.  The obligations and liabilities of
Company under this Article 7 with respect to Losses arising from claims of any
third party which are subject to the indemnification provided for in this
Article 7 (“Third Party Claims”) shall be governed by and contingent upon the
following additional terms and conditions:  if an Indemnified Party shall
receive notice of any Third Party Claim, the Indemnified Party shall give
Company notice of such Third Party Claim promptly after the receipt by the
Indemnified Party of such notice (which notice shall include the amount of the
Loss, if known, and method of computation thereof, and containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises); provided, however, that the failure to
provide such notice shall not release Company from any of its obligations under
this Article 7 except to the extent Company is materially prejudiced by such
failure and shall not relieve Company from any other obligation or liability
that it may have to any Indemnified Party otherwise than under this
Article 7.  Upon written notice to the Indemnified Party within five days of the
receipt of such notice, Company shall be entitled to assume and control the
defense of such Third Party Claim at its expense and through counsel of its
choice; provided, however, that, if there exists or is reasonably likely to
exist a conflict of interest that would make it inappropriate in the reasonable
judgment of such counsel for the same counsel to represent both the Indemnified
Party and Company, then the Indemnified Party shall be entitled to retain its or
his own counsel in each jurisdiction for which the Indemnified Party reasonably
determines counsel is required, at the reasonable expense of Company.  In the
event Company exercises the right to undertake any such defense against any such
Third Party Claim as provided above, the Indemnified Party shall cooperate with
Company in such defense and make available to Company, at Company’s expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by Company.  Similarly, in the event the Indemnified
Party is, directly or indirectly, conducting the defense against any such Third
Party Claim, Company shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, at Company’s expense, all such
witnesses, records, materials and information in Company’s possession or under
Company’s control relating thereto as is reasonably required by the Indemnified
Party.  No such Third Party Claim may be settled by Company on behalf of the
Indemnified Party without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld); provided, however, in the
event that the Indemnified Party does not consent to any such settlement that
would provide it with a full release from indemnified Losses and would not
require it to take, or refrain from taking, any action, Company’s liability for
indemnification shall not exceed the amount of such proposed settlement.  The
Indemnified Party will refrain from any act or omission that is inconsistent
with the position taken by Company in the defense of a Third Party Claim unless
the Indemnified Party determines that such act or omission is reasonably
necessary to protect its own interest.
 
ARTICLE 8
 
DISPUTE RESOLUTION
 
8.1         Arbitration.  In the event of a dispute arising out of or relating
to this Agreement, the relationships created by it, or the transactions
occurring under it, the parties shall attempt in good faith to resolve such
disputes promptly by negotiation.  A party may give the other party or party
written notice that a dispute exists (a “Notice of Dispute”).  The Notice of
Dispute shall include a brief statement of such party’s position.  Within 20
calendar days of the delivery of the Notice of Dispute, the parties shall meet
at a mutually acceptable time and place, and thereafter if they so elect, to
attempt to resolve the dispute.  Key documents and other information or data on
which a party relies concerning the dispute shall be furnished or made available
on reasonable terms to the other party at or before the first meeting of the
parties as provided by this Section 8.1.  If the dispute has not been resolved
by negotiation within 45 calendar days of the delivery of a Notice of Dispute,
or if the parties to the dispute have failed to meet within 20 calendar days of
the Notice of Dispute, then such dispute shall be resolved by arbitration in
accordance with the following provisions.
 
8.2         Forum and Jurisdiction.  The forum for the arbitration shall be the
Borough of Manhattan in New York, or if the parties to the dispute so agree any
other location in the federal Southern District of New York.  Claims relating to
Intellectual Property and claims for injunctive relief shall be brought in the
state or federal courts sitting in New York, New York (i.e., Supreme Court, New
York County, and the United States District Court for the Southern District of
New York (the “Courts”).  The parties submit to the jurisdiction of the Courts
with respect to special claims and waive all claims of forum non conveniens or
similar doctrines.
 
8.3         Governing Law.  The governing law for the arbitration and matters
before the Courts shall be, with respect to matters of arbitrability, the
federal Law of the United States of America and with respect to matters of
substantive law, the Laws of the State of New York, without reference to its
conflicts of laws provisions.
 

 
-21-

--------------------------------------------------------------------------------

 
 
8.4         Administration.  The arbitration shall be administered by the
American Arbitration Association (“AAA”), pursuant to its then-current
Commercial Arbitration Rules (the “AAA Rules”), as modified by any other
provisions that the parties may jointly agree upon in writing.  There shall be a
single arbitrator, mutually selected by the parties to the dispute, and if such
parties are unable to agree upon an arbitrator, the AAA shall designate an
arbitrator (the “Arbitrator”).  The Arbitrator shall be a licensed attorney with
at least 15 years of experience in corporate law matters.  If a party brings a
claim in a court that is required by this Article 8 to be brought in
arbitration, and the other party successfully moves for an order or petition
compelling arbitration, the non-prevailing party shall be obligated to pay the
prevailing party’s costs and attorney fees in connection with securing such
order or petition.
 
8.5         Decision.  The decision of the Arbitrator on the merits, whether
wholly or partially dispositive, shall be in writing, and shall describe in
reasonable detail the legal basis for the decision and shall specify any
findings of fact necessary thereto.  The Arbitrator shall hear and determine, in
advance of the hearing on the merits, any dispositive or partially dispositive
motions for summary adjudication or for dismissal, and shall determine a date by
which such motions must be filed.  The Arbitrator’s decision shall be final and
binding on the parties and may be entered in any court of competent
jurisdiction.
 
8.6         Discovery.  For the Arbitration, discovery by each party shall be
limited to reasonable requests for production of documents up to four
depositions; provided, that parties shall not be aggregated to increase the
number of depositions if the parties’ interests are substantially similar.  No
additional discovery (e.g., interrogatories or requests for admissions) shall be
permitted except by mutual written consent or as ordered by the Arbitrator upon
good cause shown.
 
8.7         Expenses.  Except as may be expressly set forth herein, each party
shall bear its own costs and attorney fees occurred in connection with any
dispute.  In the event of arbitration, the fees and expenses of the Arbitrator
shall be borne as determined by the Arbitrator, and in the absence of a
determination shall be shared equally between the parties.
 
8.8         Remedies; Award.  The Arbitrator shall be without authority to award
treble, multiple, exemplary, consequential or punitive damages of any type, or
other damages excluded in or in excess of limitations expressed in this
Agreement, under any circumstances.
 
8.9         Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, ANY OF THE CONTEMPLATED TRANSACTIONS OR
RELATIONSHIPS CREATED UNDER OR BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS SECTION OF THIS AGREEMENT WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN
THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS OR
RELATIONSHIPS SHALL INSTEAD BE RESOLVED BY ARBITRATION.
 
ARTICLE 9
 
MISCELLANEOUS
 
9.1         Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
-22-

--------------------------------------------------------------------------------


 
9.2         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section at or prior to 5:00 p.m. (Eastern
Time) on a Business Day, (b) the Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Agreement later than 5:00 p.m. (Eastern Time)
on any date and earlier than 11:59 p.m. (Eastern Time) on such date, (c) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 
 
If to Investor, to:
NCR Corporation

3097 Satellite Boulevard
Duluth, GA 30096
Attn:  General Counsel
Fax:  (404) 487-8949
 
 
If to Company, to:
Document Capture Technologies, Inc.

1798 Technology Drive
Suite 178
San Jose, California 95110
Attn:  Chief Executive Officer
Fax:  (408) 436-9888
 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
9.3         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it thereafter.
 
9.4         Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
9.5         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Investor.  Except in connection
with a transfer of any of the Shares in accordance with the terms of the
Transaction Documents, Investor may not assign this Agreement or any of the
rights or obligations hereunder without the consent of Company.
 
9.6         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
9.7         Governing Law.  This Agreement shall be governed in all respects
including its validity, construction, interpretation, breach, performance and
termination by the Laws of the State of New York and any applicable federal Laws
of the United States of America, without regard to conflict of laws provisions.


 
-23-

--------------------------------------------------------------------------------

 
 
9.8         Survival.  The representations, warranties, agreements and covenants
of the Company contained herein shall survive the Closing and any investigation
heretofore or hereafter conducted by or on behalf of Investor, and shall not
expire.
 
9.9         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
9.10       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.  To the extent permitted by Law, each
party hereby waives any provision of Law that renders any such provision
prohibited or unenforceable in any respect.
 
9.11       Specific Performance.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages,
Investor and Company will be entitled to specific performance of each other’s
obligations under the Transaction Documents.  The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agree to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
9.12       Remedies Cumulative.  No right, remedy, or election given by any term
of this Agreement shall be deemed exclusive, but each shall be cumulative with
all other rights, remedies, and elections available at law or in equity.
 
9.13       No Impairment.  Company will not, by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Agreement or any other Transaction Document, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Investor under this Agreement and the other Transaction Documents
against wrongful impairment.  Without limiting the generality of the foregoing,
Company will take all such action as may be necessary or appropriate in order
that Company may duly and validly issue fully paid and nonassessable Option
Shares upon the exercise of the Option.
 

9.14       Disclosure Letters.  No exceptions to any representations or
warranties disclosed in one Section of the Company Disclosure Letter or Investor
Disclosure Letter, as applicable, shall constitute an exception to any other
representations or warranties made in this Agreement unless:  (a) the exception
is disclosed in each such other applicable Section of the Disclosure Letter;
(b) the exception is cross referenced in each such other applicable Section of
the Disclosure Letter; or (c) the description of the fact or item disclosed in
the first Section of the Disclosure Letter makes the nature and relationship of
the fact or item to the other Section of the Disclosure Letter reasonably
apparent.  Except as provided in the first sentence of this Section 9.14,
nothing in any Section of the Company Disclosure Letter or the Investor
Disclosure Letter, as applicable, shall be adequate to disclose an exception to
a representation or warranty made in this Agreement unless such Section of such
Disclosure Letter identifies the exception with particularity and describes the
relevant facts in reasonable detail.  Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be adequate to disclose an exception to a representation or warranty
made in this Agreement, unless the representation or warranty has to do with the
existence of the document or other item itself.  Any fact or item disclosed in
any Section of the Company Disclosure Letter or Investor Disclosure Letter, or
in any Exhibit to this Agreement, shall not by reason only of such disclosure be
deemed material and shall not be employed as a point of reference in determining
any standard of materiality under this Agreement.

 
-24-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and caused this Agreement to be
executed and delivered on the date first above written.



 
NCR Corporation
       
By:
     
Name:
     
Title:
       
Document Capture Technologies, Inc.
       
By:
     
Name:
     
Title:
 

 
[Signature Page to Share Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
